IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


D.W.,                                          : No. 498 EAL 2019
                                               :
                     Petitioner                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
               v.                              :
                                               :
                                               :
A.R.,                                          :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

        AND NOW, this 21st day of November, 2019, the Petition for Allowance of Appeal

is DENIED.